DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chandran Kumar on 08-05-2022.

The application has been amended as follows: 

Replace the Abstract with the following:
A method for controlling charge accumulation on a mobile platform in a tank containing a non-conductive, energetic substance includes configuring the mobile platform to include at least an electrical power supply and a charge accumulation control system.  The power supplied from the electrical power supply to one or more electrical power consumers associated with the mobile platform adds an electrical charge to the mobile platform.  The charge accumulation control system controls an accumulation of the electrical charge on the mobile platform by one of: (i) reducing the supplied power and preventing an increase in the supplied power later while the mobile platform is inside the tank, and (ii) disengaging the electrical power consumer(s) from the supplied power and preventing a reengagement of the supplied power with the electrical power consumer(s) later while the mobile platform is inside the tank.

Claim 1 should be (in part):
“…lowering the mobile platform into the tank using a deployment carrier;
“- submerging the enclosure in [[a]] the non-conductive, liquid energetic substance;
“- moving the mobile platform using the at least one propulsion system to perform at least one task in the tank…”

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…at least one charge accumulation control system disposed at least partially on the enclosure, the at least one charge accumulation control system being configured to control an accumulation of the electrical charge on the mobile platform by one of: (i) reducing the supplied power and preventing an increase in the supplied power later while the mobile platform is inside the tank, and (ii) disengaging the at least one electrical power consumer from the supplied power and preventing a reengagement of the supplied power with the at least one electrical power consumer later while the mobile platform is inside the tank…”
And
“…controlling the electrical charge accumulation on the mobile platform using the at least one charge accumulation control system;
“- indicating an activation state of the charge accumulation control system by releasing the at least one buoyant body from the enclosure, the activation state being one of (i) prior activation of the charge accumulation control system, and (ii) activation of the charge accumulation control system after a predetermined time delay…”
(as in claim 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kontar et al. (U.S. Patent 4,557,697) and Trigui et al. (U.S. Pub. 2018/0079475) both
disclose a buoyant body attached via a tether to a retrievable platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852